10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-mc-80208-VKD Document 1 Filed 08/22/19 Page 1 of 2

DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)

Chief, Civil Division 0 P
MICHAEL T. PYLE (CABN 172954) / S | NV
Assistant United States Attorney A
150 Almaden Boulevard, Suite 900 &

San Jose, California 95113
Telephone: (408) 535-5087 ™
FAX: (408) 535-5081 ; 22 iy
Email: michael.t.pyle@usdoj.gov ty

Attorneys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

   

REQUEST FROM THE DISTRICT COU
OF LUGANO, SWITZERLAND FOR
INFORMATION FROM OATH HOLDINGS
INC,

APPLICATION FOR ORDER PURSUA
28 U.S.C. § 1782

RE Marta Jankovska v. PKB Privatbank S.A.,
REF NO. OR.2016.233

)
)
)
)
)
)
)

 

 

 

APPLICATION FOR ORDER PURSUANT
TO 28 ULS.C, § 1782

 

 
   

NT TO

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mc-80208-VKD Document 1 Filed 08/22/19 Page 2 of 2

The United States of America petitions this Court for an order pursuant to 28 U.S.C. § 1782 and

on its own inherent authority appointing Assistant United States Attorney Michael T. Pyle as

Commissioner to collect evidence from a witness within the jurisdiction of this Court, and to take such

other action as is required to execute the request made by the District Court of Lugano, Switzerland for

information from Oath Holdings Inc. The United States of America petitions this Court to sign the

accompanying proposed order,

Dated: August 22, 2019

APPLICATION FOR ORDER PURSUANT
TO 28 ULS.C. § 1782

Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

We hed TULL

MICHAEL T. PYLE
Assistant U.S. Attorney
Attorneys for United States of America

 
